Cite as 2022 Ark. 170
                     SUPREME COURT OF ARKANSAS
                                                  Opinion Delivered: September   29, 2022

 IN RE ARKANSAS SUPREME COURT
 COMMITTEE ON CIVIL PRACTICE




                                         PER CURIAM

          Lee Curry, Esq., of Little Rock is appointed to the Committee on Civil Practice for a

four-year term to expire on July 31, 2025. The Court thanks Mr. Curry for his willingness

to serve on this important committee.

          The Court designates Michelle Kaemmerling, a current member of the committee, to

succeed H. David Blair as Chair. We thank Mr. Blair, whose term has expired, for his years

of valuable service and extend our appreciation to Ms. Kaemmerling for undertaking these

duties.